Title: To James Madison from Louis-Marie Turreau de Garambouville, 13 October 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Postmark of 13 Octr. 1806

Le Soussigné, Ministre Plénipotentiare de Sa Majesté l’Empereur des Français & Roi d’Italie, a reçu de Son Gouvernement l’ordre de faire part à celui des Etats Unis de l’avènement de Son Altesse Impériale le Prince Louis Napoléon, au trône de Hollande.  Ce pays avait essayé différentes formes de Gouvernement.  Aucune ne lui garantissait la tranquillité intérieure & la Sûreté de Son territoire.  L’instabilité de Ses institutions ne S’accordait plus, ni avec Ses intérêts, ni avec ceux de Ses voisins; & en reconnaissant qu’il avait besoin d’un Gouvernement ferme & héréditaire, il a cherché le Souverain le plus disposé à maintenir les liens politiques qui peuvent le mieux assurer Sa conservation.
La hollande & La France ont de communes frontières; elles sont couvertes par les mêmes places.  Il fallait pour le repos même de l’Europe, que la main qui les garde pût inspirer aux deux Etats une égale confiance.  Il fallait pour l’interêt des Gouvernements qui ont une marine, que Sur toutes les Côtes de l’Océan on fût étroitement unis contre la puissance qui voudroit revoquer tous les droits Maritimes.
La nomination que S. A. C. l’Archi:Chancelier de l’Empire, germanique vient de faire d’un Coadjuteur & d’un Successeur dans la personne de Son Eminence Monseigneur le Cardinal Fesch, ayant eu pour motif de mieux assurer la tranquillité & l’union de l’Eglise d’Allemagne, pour l’éxécution des clauses dont Sa Majesté l’Empereur des Français avait été le Médiateur & le garant, Sa Majesté a consenti que Monseigneur le Cardinal Fesch acceptât cette nomination.
C’est à consolider le repos du Continent que Sa Majesté veut faire Servir toute l’influence qu’ont pu lui donner les évenèments de la guerre & de la paix; Et c’est dans la même vue & pour prévenir de nouvelles difficultés entre les cours de Rome & de Naples, qu’elle a disposé, Sous clause d’indemnité, de la province de Bénévent en faveur de Son Excellence Monsieur Talleyrand, et celle de Ponte Corvo en faveur de Monsieur le Maréchal Bernadotte.
Le Soussigne en fesant part de ces mesures à Monsieur le Sécretaire d’Etat, Saisit l’occasion de lui renouveler l’assurance de Sa haute Considération.

Turreau

